 FRANKLINE, INC.Frankline,Inc.andUnited FurnitureWorkers ofAmerica,Local 282,AFL-CIO. Case 26-CA-886316 December 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSBABSON AND STEPHENSOn 21 December 1981 Administrative LawJudge J.Pargen Robertson issued the attached de-cision.The Respondent and the General Counselfiled exceptions and supporting briefs and the Gen-eral Counsel filed an answering brief.The NationalLaborRelations Board has delegat-ed itsauthorityin this proceeding to a three-member panel.The Board has considered the record and the at-tached decision in light of the exceptions and briefsand has decided to affirm the judge's rulings, find-ings,1and conclusions as modified,tomodify theremedy,2and to adopt the recommended Order asmodified.The judge held that the Respondent,Frankline,Inc., violated Section 8(a)(1) and(5)3 of the Na-tionalLabor Relations Act by unilaterally chang-ing its practice of recognizing stewards designatedby the Charging Party,United Furniture Workersof America,Local 282,AFL-CIO (UFWA orUnion),the Union that represents Frankline's pro-duction and maintenance workers.The judge alsoheld that Frankline violated Section 8(a)(1) and (5)of the Actby unilaterally changing its practice oflaying off employees for lack of work and,instead,discharging them.In addition,the judge held thatFrankline violated Section 8(a)(1) and(3)4 of theAct by discharging employee Gladys Cook afterrefusing to recognize her as a steward becauseFrankline believed that if it recognized Cook as asteward,the superseniority provision of the parties'expiredcollective-bargainingagreementwouldhave prevented Frankline from proceeding with itsplanned dischargeof Cook.Moreover,the judge'The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950),enfd.188 F.2d 362 (3d Cit. 1951).We have carefullyexamined the record and find no basis for reversingthe findings.$ In accordance with our decisioninNew Horizons for the Retarded,283 NLRB 1173 (1987),interest on and after1January 1987shall becomputed at the"short-term Federal rate"for the underpayment of taxesas set out in the 1986 amendmentto 26 U S.C. § 6621.Interest onamounts accrued prior to 1 January 1987 (the effective date of the 1986amendmentto 26 U S C § 6621)shall be computed in accordance withFlorida Steel Corp.,231 NLRB 651 (1977).29 U.S.C. § 158(a)(l) and (5).4 29 U.S.C § 158(a)(1) and (3).263held that the contract clause providing supersenior-ity for stewards was a term or condition of em-ployment that survived expiration of the contract.Frankline excepts to all the foregoing conclusionsof the judge.In his formulation of a remedy,the judge furtherfound that if employeeCook,whose position inFrankline's upholstery department was eliminated,has sufficient regular seniority to secure anotherposition in that department,she is not entitled toexercise her superseniority as a departmental stew-ard to obtain a position held by a more senior em-ployee. The General Counsel excepts to this hold-ing, as well as to the judge's conclusion that Frank-line's decision to eliminateCook's position was notdiscriminatorilymotivated and to his finding thatfurther proceedings are required concerning Cook'sreinstatementand backpay rights.We address these issues seriatim.1.Frankline contends that because employee Cookwas selected as upholstery department steward at atime when the collective-bargaining agreement hadexpired,Frankline was not required to recognizeCook as steward.The contract expired on 31 De-cember 1980.On 9 January 19815 Frankline sent aletter to theUFWAstating that since the contracthad expired,Frankline could not legally withholdunion dues.The letter added:"In reference to thegrievance and arbitration procedure,Frankline,Inc., for the time being will continue to followSection I, Steps 1, 2, and 3 of Article VIII of theexpired contract,"i.e.,steps 1-3 of the grievanceprocedure.The UFWAsentFrankline a letterdated 22 January notifying Frankline that GladysCook had been elected upholstery departmentsteward. Frankline's president read the letter on 27January or 28 January,and a decision was madenot to recognize Cook as steward.Thisdecisionwas conveyed to the UFWAin a meeting on 2February and reiterated in a letter from Franklineto the UFWA dated 5 February. Frankline statedthat it would continue to recognize as steward theemployee who had been the prior upholstery de-partment steward.We agree with the judge that Frankline's refusalto recognize Cook as steward violated Section8(a)(1)and(5),but on thefollowing grounds.Frankline's employees have a right under Section76 of the Actto be represented by representativesof their own choosing,and Frankline has a con-comitant statutory obligation to recognize the des-All dates mentioned are in 1981 unless otherwise indicated.° 29 U.S.C. § 157.287 NLRB No. 27 264DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDignated representatives of its employees.MissouriPortlandCement Co.,284 NLRB 432(1987);TorinCorp.,269 NLRB 433(1984);Native Textiles, 246NLRB 228(1979). Before it may lawfully refuse toaccept a union'sdesignation of an individual as itsagent,an employer must demonstrate a validreason for the refusal,such as"persuasive evidencethat the presence of the particular individual wouldcreate ill will and make good faith bargaining im-possible."KDEN Broadcasting Co., 225NLRB 25,35 (1976). Accord:Sahara Datsun,278 NLRB 1044(1986);FitzsimonsMfg. Co.,251 NLRB 375 (1980).Frankline has made no such showing here.? Ac-cordingly,Frankline'srefusal to recognize theUnion'sdesignationof Cook assteward violatedSection 8(a)(1) and(5).SeeNative Textiles,supra.8II.On 30 January Frankline eliminated Cook's joband discharged her. We agree with the judge thatCook's discharge violated Section 8(a)(1) and (3)because it resulted from Frankline's discriminatoryrefusal to recognize her as a steward,an actionwhich, in Frankline's view, would have precludedher from being discharged.9rWe agree with the judge,for the reasons stated in his decision, thatCook was the only steward in the upholstery department and there wasno confusion concerning which employee was upholstery departmentsteward afterCook's election as steward8Although the judge noted that employees have a right to be repre-sented by their designated representatives,he went on to find a violationon the basis that Frankline's change of its practice of recognizing stew-ards on notice from the Union constituted a unilateral change of a"working conditionsubject tomandatory bargaining"We do notpremise our finding of a violation on this basis because the identity of aparty's bargaining representative is not a mandatorysubject ofbargainingand, therefore,unlike such subjects,the Respondent was not free eitherto "insist on it to impasse or to implement it "Missouri Portland CementCo, 284 NLRB 432 An employer's insistence to impasse on a proposalregarding employees'choice of bargaining representative generally vio-lates Sec 8(a)(5) for the twofold reason that it "settles no term or condi-tion of employment"and that it"weaken[s] the independence of the 'rep-resentative' chosen by the employes [sic] "NLRB Y Borg-Warner Corp,354 U S 342,350 (1958) Likewise, an employer could not implementsuch a proposal over the union's objection whether the proposal consti-tuted a change or not As inMissouri Portland,284 NLRB 432 "[t]hequestion of who shall represent bargaining unit employeesisnot asubject on which an employer can insist on having its way exceptwhere the presence of the chosen representative would make good-faithbargaining virtually impossible " As noted, Franklme has not met thatburden hereBecause Frankline's refusal to recognize Cook as steward was motivat-ed in part by Frankline's desire to avoid giving effect to the supersenior-ity arrangementby which theemployees are guaranteed the presence oftheir chosen union representative for on-the-job grievance handling, weadopt the judge's finding that Frankline also violated Sec 8(a)(3) and (1)of the Act9The judgealso found that Frankline violated Sec 8(a)(5) and (1) ofthe Act through its discharge of Cook He reasoned that the contract hadestablished a practice of laying off or transferring employees, rather thandischarging them,when lack of work eliminated their jobs and thatFrankline's discharge of Cook thus represented a unilateral change inconditions of employmentWe need not decide whether the judge cor-rectly read the contract about this matter because we conclude,under thecircumstances here,that finding and remedying an 8(a)(5) violation onthese grounds does not effectuate the purposes of the Act As Franklmepoints out in its exceptions,on the third day after Cook'sdischarge,In formulating a remedy for the unlawful dis-charge, the judge ruled that if Cook, following theelimination of her job, had a right under the layoffprovisions of the contract to retain a job in the up-holstery department through the exercise of herregular seniority, she was not entitled to use hersuperseniority as a departmental steward to obtainthe job of an upholstery department employee whohad more regular seniority than Cook. The GeneralCounsel excepts, arguing that Cook was entitled touse her superseniority as a steward to displace amore senior employee in the upholstery departmentwithout regard to whether Cook's regular senioritywould be sufficient for her to retain employment inthe department.In contrast,Frankline argues thatCook had no superseniority rights because super-seniority provisions relate solely to the relationshipbetween the employer and the Union and, there-fore, need not be honored by the employer aftercontract expiration.Frankline's contention is without merit. Super-seniority is a mandatory subject of bargaining.Bethlehem Steel Co.,136 NLRB 1500, 1502 (1962),enf. denied on other grounds sub nom.Marine &ShipbuildingWorkers v.NLRB,320 F.2d 615 (3dCir. 1963);Proof Co.,115 NLRB 309 (1956), enfd.242 F.2d 560 (7th Cir. 1957). An employer whoseemployees are represented by a labor organizationgenerally may not make unilateral changes with re-spect to mandatory subjects of bargaining.NLRBv.Katz,369 U.S. 736 (1962). This principle remainsapplicable after contract expiration except for afew subjects for which there are special reasonsjustifying exclusion from this rule.See Indiana &Michigan Electric Co.,284 NLRB 53 (1987). Super-seniority is not among the exceptions. Indeed,Beth-lehem Steel,the seminal decision establishing cer-tain exceptions in the postcontract-expiration set-ting to the prohibition against unilateral changes,also held the unilateral discontinuance of supersen-iority following contract expiration to violate Sec-tion 8(a)(5) of the Act." 0when the Union met with Frankline to grieve the matter and advise itthat the Union read the contract as to preclude dischargesfor such rea-sons, Franklme immediately agreed to convert intolayoffs thedischargesof Cook and two otheremployees who had been discharged at the sametime In these circumstances,and because make-whole relief is providedfor Cookas part ofour remedy for the 8(a)(3) violation, we dismiss this8(a)(5) violation and amend the recommendedOrder accordingly10Our dissenting colleague's view that superseniorityprovisions donot survivecontract expiration is based on his personalview that griev-ance procedures do not survive contract expirationWe rejectthat viewfor the reasons we stated inIndiana& Michigan Electric Co,supra Fur-ther,we note that even under our colleague's view in that case, an em-ployer hasan obligation at all times to meet and confer with a bargainingrepresentative about employee grievances Thus, our colleague acknowl-edges that grievances continue to exist after contract expirationItwouldseem that stewardswould still be necessaryto articulate and processContinued FRANKLINE, INC.265Regarding the General Counsel's contention con-cerning applicability of the superseniority clause tothe situation of employee Cook, the Board ad-dressed the question of the validity of supersenior-ity clauses inGulton Electro-Voice,266 NLRB 406(1983)(Gulton 1),enfd. sub nom.ElectricalWorkersIUE Local 900 v. NLRB,727 F.2d 1184 (D.C. Cir.1984). In that case the Board overruled the holdingofElectricalWorkers UE Local 623 (Limpco Mfg.),230 NLRB 406 (1977), enfd.sub nom.D'Amico v.NLRB,582 F.2d 820 (3d Cir. 1978), that a super-seniority clause could validly apply to a union offi-cer who was not a steward and did not performsteward-like functions as long as the officer's re-sponsibilities had a"direct relationship to the effec-tive and efficient representation of unit employees."Instead,the Board reaffirmed the earlier decision inDairylea Cooperative,219 NLRB 656 (1975), enfd.sub nom.Teamsters Local 338 v. NLRB,531 F.2d1162 (2d Cir. 1976), that clauses that provide super-seniority for stewards limited tolayoffand recallsituations are presumptively valid.The Board rea-soned inGulton Ithat superseniority clauses, whichnecessarily discriminatein favor of the union offi-cialstowhom they applyand discriminate againstallother unit employees, are nevertheless validwhen they serve to retain on the job union repre-sentatives responsible for processing grievances.The Board concluded that s'liperseniority clausesare justifiable only to the extent that they ensurethat stewards or other union officials having stew-ard-like functions will be able to maintain an on-the-job presence.The teachings ofGultonI were amplified inGultonElectro-Voice,276NLRB 1043 (1985)(Gulton II).There the Board concluded that a chiefsteward could not properly exercise her supersen-iority rights to avoid being bumped to a lower jobclassification.The Board reasoned that because thechief steward's responsibilities were plantwide, shedid not need to retain any particular job to performeffectively her plantwide grievance-handling duties.The Board contrasted that case to a situation inwhich a steward served only the employees in onethose grievances after contract expiration even if,as in our colleague'sscheme of things,no formal grievance procedure remained in effect. Ac-cordingly,contrary to the conclusion our colleague reaches in this case,supersenionty for stewards in such circumstances still would be justifiedby their role in grievance processing and on-the-job contract administra-tion.We also disagree with our dissenting colleague's additional rationalethat superseniority fails to survive contract expiration because it is a pro-vision governing the employer-union relationship.As noted above, super-seniority is a matter related to "wages,hours,and others terms and con-ditions of employment"under Sec.8(d) of the Act and, therefore, is amandatory subject of bargaining.As a provision governing seniority, itaffects employees'rights concerning layoffs and recalls.Thus,supersen-iority provisions clearly affect the employer-employee relationship andnot just the employer-union relationshipzone of a plant or the employees on a particularshift.In those circumstances,the Board indicatedthat the steward could properly exercise her super-seniority rights when necessary to retain a job inthe zone or on the shift that she served.It is clear from the holdings ofGulton IandGulton IIthatmaintaining stewards on the job sothey may perform their functions as stewards is theonly permissible basis for superseniority. Accord-ingly,we conclude in this case that the judge wascorrect in holding that Cook is not entitled to exer-cise her superseniority as upholstery departmentsteward to displace a more senior employee ifCook's regular seniority is sufficient for her toretain a position in theupholsterydepartment.) iAs the judge correctly concluded that the recordin this case does not provide a sufficient basis fromwhich to determine whether Cook is entitled toretain a position in the upholstery department onthe basis of her regular seniority or whether inorder to retain a position in the upholstery depart-ment Cook must invoke her superseniority, the res-olution of this issue is left to the compliance por-tion of the proceedings.ORDERThe National Labor Relations Board orders thatthe Respondent,Frankline,Inc.,Hernando,Missis-sippi, its officers,agents, successors,and assigns,shall1.Cease and desist from(a)Refusing to bargain with United FurnitureWorkers of America, Local 282, AFL-CIO, as theexclusive bargaining representative of its employeesin the unit described below by refusing to recog-nize shop stewards designated by the Union:All production and maintenance employees, in-cluding employees employed in the frame, up-holstery,packing and shipping,maintenanceand cleanup,cutting, sewing, tufting,and re-ceiving departments and truck driver,exclud-ing all office clerical employees, watchmen, as-sistantforemen,foremen,foreladies,guardsand supervisors as defined in the NationalLabor Relations Act.11We overruleTextron.Inc.,252 NLRB 1005(1980), andParker Han-nifin Corp.,231 NLRB 884(1977), to the extent that they permit the useof supersemority when it is not necessary to maintain a steward on thejob in the department or other segment of the work force that the stew-ard serves In our view these cases were implicitly overruled by the rea-soning ofGultonI andGulton II.Two similar cases relied on by theGeneral Counsel,Hospital Service Planof New Jersey,227 NLRB 585(1976), and StageEmployees IATSE Local 780 (McGregor-Werner),227NLRB 558 (1976),were overruled by our intervening decision inGultonII. 266DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(b)Discharging its employees because its em-ployees are elected to union steward positions.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Recognize shop stewards designated by theUnion.(b)Offer Gladys Marie Cookimmediateand fullreinstatementto her former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to her seniority or any otherrights or privileges previously enjoyed, and makeher whole for any loss ofearningsand other bene-fits sufferedas a resultof the discrimination againsther, inthe manner set forth in the remedy sectionof the decision.(c)Remove from its files any reference to theunlawful discharge and notify Gladys Marie Cookin writing that this has been done and that the dis-charge will not be used against her in any way.(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e)Post at its Hernando, Mississippi facilitycopies of the attached notice marked "Appen-dix."' 2 Copies of the notice, on forms provided bythe Regional Director for Region 26, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondentimmediate-ly upon receipt andmaintainedfor 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondentto ensurethat the notices are not altered, defaced,or covered by any othermaterial.(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.CHAIRMAN DOTSON,concurring in part and dis-senting in part.Iagreewithmy colleagues, for the reasonsstated by them, that the judge correctly concludedthat the Respondent violated Section8(a)(1) and(5) of the Act by refusing to recognize stewards12 If this Order is enforced by a judgment of a United States court ofappeals, the wordsin thenotice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "designatedby the bargaining representative of itsemployees. I also agreed with their finding, at In.9, that the 8(a)(5) violation found by the judge re-garding the Respondent's job action against GladysCook should be dismissed. I disagree with theirfinding that superseniority survives contract expira-tion.Nonetheless, I would find, ag do my col-leagues,thattheRespondent violated Section8(a)(3) and(1) of the Act when it refused to recog-nize Cook as steward because it believed that appli-cation of the superseniority provision in the parties'expired contract would have required it to alter itsplan to terminate Cook on the legitimateelimina-tion of her position.The credited facts follow. On 9 January 1981'the Respondent notified the Union in writing that itcould no longer legally withhold union dues, butwould adhere to the first three steps of the griev-ance procedure.2 By letter dated 22 January, theUnion notified the Respondent that Gladys Cookhad been elected upholstery department steward.The Respondent had previously decided to elimi-nate Cook's position for legitimatebusinessreasons.On reading the Union's letter on 27 or 28 January,the Respondent decided not to recognize Cook assteward.The Respondent made this decision toavoid extending to Cook rights expressed in the su-perseniority clause of the expired contract-rightswhich the Respondent felt would force it to lay offor transferCook rather than terminate her asplanned.On 30 January Cook and two other em-ployees were notified by the Respondent that theirjobs had been eliminated and that they were termi-nated for lack of work.On 2 February the Respondent and the Unionmet. Cook was also present. The Respondent in-formed the Union of its decision not to recognizeCook as steward. The Union persuaded the Re-spondent to reverse its decision to terminate Cookand the other employees and to treat them as lay-offs.On 5 February the Respondent and the Unionagain metwith Cook. The Respondent presentedCook a letter offering what the letter alleged to beany of several jobs to which she was entitled, i.e.,those jobs that were being performed by less senioremployees. Also on 5 February, the Respondent re-iterated in a letter to the Union its intention not torecognize Cook as steward.Concerning the superseniorityclause,I find, con-trary to my colleagues, that it does not surviveIAll dates are in 1981 unless otherwise indicated2The Respondent later made it clear that it would not adhere to thearbitration provision of the expired contract FRANKLINE, INC.contract expiration. InBay Area Sealers, 3the Boardstated:Although an employer's contractual obliga-tions cease with the expiration of the contract,those terms and conditions established by thecontract and governing the employer-employ-ee, as opposed to the employer-union,relation-ship survive the contract and present the em-ployer with a continuing obligation to applythose terms and conditions unless the employergives timely notice of its intention to modify acondition of employment and the union fails totimelyrequestbargaining,or impasse isreached during bargaining over the proposedchange. [251 NLRB at 90.]As I noted in my partial dissent inIndiana &Michigan Electric Co.,4the Board, consistent withthe distinction drawn inBay Area Sealers,has heldthat there is no general statutory postexpirationduty to follow contract procedures ordering theemployer-union relationship with respect to suchmandatory bargaining subjects as union security,dues checkoff,5and arbitration.6 I also indicated,for the reasons set forth therein, that I would holdthe same for the contractual grievance process. Be-cause superseniority is also a provision ordering theemployer-union relationship,Ifind it, too, expireswith the contract.InGulton Electro-Voice7the Board reiterated thestandard for determining entitlement to supersen-iority rights. It stated:We will find unlawful those grants of super-seniority extending beyond those employeesresponsible for grievance processing and on-the-job contract administration.We will findlawful only those superseniority provisionslimited to employees who, as agents of theunion, must be on the job to accomplish theirduties directly related to administering the col-lective-bargaining agreement.[266 NLRB at409.]Once a co itract has expired,freeing an employerfrom the obligation to adhere to the contractualgrievanceprocedure, the "responsibility for griev-ance processing and on-the-jobcontract administra-tion"iseliminated.With theeliminationof these3 251 NLRB89 (1980),enfd as modified on other grounds 665 F.2d970 (9th Cir. 1982).4 284 NLRB 53 (1987) 1 do not findsuperseniority "so intertwinedwith substantiveemployee rightsthat [it)must be honored even aftercontractexpiration "5Bethlehem Steel Co.,136 NLRB 1500 (1962), enfd inrelevant part320 F.2d 615 (3d Cir. 1963).6Hilton-Davis ChemicalCo, 185 NLRB 241 (1970).7 266 NLRB 406 (1983),enfd sub nom.ElectricalWorkers IUE Local900 Y.NLRB,727 F.2d 1184 (D C. Cir 1984).267responsibilities the only lawful justification for su-perseniority, with its inherent tendency to discrimi-nate against employees for union-related reasons,8is extinguished.Iwould not therefore find that su-perseniority,an outgrowthof theemployer-unionrelationship related exclusively to the collective-bargaining relationship,survives contract expira-tion.9The Respondent now argues,as I have found,that superseniority does not survive the contract.At the time the Respondent was notified of Cook'sselectionassteward,however,itapparentlyviewed superseniority as viable, and refused to rec-ognize Cook as steward in order to avoid whateverimpact superseniority might have on its decision toterminateCook.I find such conduct,motivated bya clear intent to thwart what the Respondent thenbelieved to be Cook's rights as steward, prohibitedby Section 8(a)(3) and(1) of the Act.Just as anemployer action based on an erroneous fear orbelief of an employee's union activity is prohibitedby Section 8(a)(3),10 the Respondent's erroneousbelief that superseniority applied does not renderitsconduct any less culpable under theAct. TheRespondent denied Cook recognition as stewardbecause it wanted to terminate her and did notwant her rights as steward to alter the course of itsdecision. Such motivation,even when pursued onthe basis of faulty information, has a tendency todiscourage employee union involvement and tointerferewith employees in their rights guaranteedby Section 7 of the Act. Accordingly, I find thatby such action the Respondent violated Section8(a)(3) and(1) of the Act.118DatryleaCooperative,219 NLRB 656, 658 (1975), enfd sub nom.Teamsters Local 338 v. NLRB,531 F.2d 1162 (2d Cir 1976)9As with the grievance and arbitration provisions,Iwould find thatan employer may refuse to follow a contractual superseniority provision,but must bargain with a union about any alternative to be used. See mypartial dissent inIndiana & Michigan Electric Co.,supraIwould reverseBethlehem Steel,supra, to the extent it is inconsistentwith my view that superseniority does not survive contract expiration10NLRB P.Link Belt Co,311 US 584,590 (1941);Monarch WaterSystems,271 NLRB 558 fn. 3 (1984).11 I agree with my colleagues that in the case of a viable supersenior-ity provision,employees are not entitled to exercise supersemonty to dis-place a more senior employee if regular seniority is sufficient.I also agreethat the record in this case does not provide sufficient basis to determinewhat position,if any,Cook is entitled to, and would leave resolution ofthatmatter,aswell as her attendant right to a make-whole remedy, tocompliance.Finally,I agree with the judge's recommendation to leave tocompliance the question whether the Respondent's 5 February offer ofreinstatement to Cook constituted a valid offer and tolled the Respond-ent's backpay obligation. 268DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL notify Gladys Marie Cook that wehave removed from our files any reference to herdischarge and that we will not use the dischargeagainsther in any way.FRANKLINE, INC.The National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT refuse to recognize or bargaincollectively on request concerning the rates of pay,wages, hours, and other terms and conditions ofemployment with United FurnitureWorkers ofAmerica, Local 282, AFL-CIO as the exclusivebargaining representative of the employees in thefollowing appropriate unit:All production and maintenance employees, in-cluding employees employed in the frame, up-holstery, packing and shipping, maintenanceand cleanup, cutting, sewing, tufting, and re-ceiving departments and truck driver, exclud-ing all office clerical employees, watchmen, as-sistant foremen, foremen, foreladies, guardsand supervisors as defined in the NationalLabor Relations Act.WE WILL NOT refuse to recognize shop stewardsdesignated by the Union.WE WILL NOT discharge employees because oftheir election to the position of union shop stew-ard.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL recognize shop stewards designated bythe Union.WE WILL offer Gladys Marie Cook immediateand full reinstatement to her former job or, if thatjob no longer exists, to a substantially equivalentposition,without prejudice to her seniority or anyother rights or privileges previously enjoyed andWE WILL make her whole for any loss of earningsand other benefits resulting from her discharge, lessany net interim earnings, plus interest.Melvin Ford, Esq.andMargaret Theiner, Esq.,for theGeneral Counsel.Stephen H. Biller, Esq.,for the Respondent.Robert Spann,for the Charging Party.DECISIONSTATEMENT OF THE CASEJ.PARGEN ROBERTSON, Administrative Law Judge.This case was heard on October 13 and 14,1981, inMemphis, Tennessee. The charge was filed on February3, 1981, and amended on March 12, 1981. The complaint,which issued on March 18, 1981, alleges that Respondentviolated Section 8(a)(1), (3), and (5) of the Act by layingoff its employee Gladys Marie Cook because of her elec-tion as unionsteward in Respondent's upholstery depart-ment.The complaintalso allegesthat Respondent violat-ed Section 8(a)(1), (3), and (5) of the Act by refusing torecognize and deal with employee Gladys Marie Cook asthe unionsteward of the employees in the upholstery de-partment.On the entire record, my observation of the witnesses,and after due consideration of briefs filed by the GeneralCounsel and Respondent, I make the following1.FINDINGS'Respondentisengagedin the manufacture of uphol-stery furnitureat itsHernando, Mississippi facility. Thecomplaintalleges andRespondent admits that its produc-tion and maintenanceemployees are represented by theCharging Party (the Union). However, no collective-bar-gaining agreementexisted between the Union and Re-spondent during the period from December 31, 1980, toFebruary 9, 1981. The old contract expired on December31, 1980, and negotiations on the new contract were notconcluded until February 9, 1981, when that contractwent into effect.By letter dated January 9, 1981, Respondent notifiedtheUnion,inter alia,that it would continue to followsteps 1,2, and 3 of the expired contract's grievance andarbitration procedure provisions. Respondent's letter didnot include an indication that it would continue tofollow the arbitration procedure provisions in the ex-pired contract.2IRespondent admitted the commerce allegations in the complaint Onthe basis of the allegations and admissions,Ifind thatRespondent is, andhas been,at all times material,an employer engaged in commerce withinthemeaning of Sec 2(6) and(7) of the Act Respondent also admitted,and I find,that the Charging Party is a labor organization within themeaningof Sec 2(5) of the Act2 In its answer to the complaint Respondent in par 21 admitted notify-ing the Union in January 1981 that it would not be bound by the arbitra-tion provisionsof the expired contract FRANKLINE, INC.At somepointshortlybefore January 22, 1981, GladysMarie Cook was elected steward for the upholstery de-partment employees.By letter dated January 22, 1981,theUnion notified Respondentof Cook's election. Re-spondent's president,Alvin J.Franklin,admitted that heread the Union's January 22 letter3 on January27 or 28.The expired collective-bargaining agreement containeda "super seniority"clause which provided:It is agreed that the chief steward and not morethan one steward in each department designated inwriting bythe Local Unionshall be the lastlaid offand thefirst tobe recalled only during their term ofoffice,providedtheyhave the skill and abilities toperform theworkthat is available in their respec-tive departments.However, on January 30, 1981, Respondent notifiedGladysMarieCookand two other employees that theirjobs had been eliminated and that they were terminated.Respondent'sofficials admitted during the hearing thatRespondent refused to recognizeCookas the upholsterydepartment steward.The GeneralCounsel contends thatthose actions-the refusal of Respondent to recognizeCookand her discharge-constitute violations of theAct.II.CONCLUSIONSA. Allegation thatRespondentRefused toRecognizeCook as StewardThe evidenceis undisputedthatRespondentrefused torecognizeGladysMarieCookas upholstery departmentstewardafterreceiving noticeof her election. That factwas admittedby Respondent'sprincipal officials.Re-spondent'spresident,Alvin Franklin,admitted' that heread a January22, 1981 letter from theUnion about Jan-uary 27 or 28.4 Thatletter read:Mr. Alvin Franklin,PresidentFrankline, Inc.P. O. Box 446Hernando,MS 39632Dear Mr. Franklin:Thisletter is tonotify you that Gladys MarieCook hasbeen elected Steward in the.UpholsteryDepartmentat yourFrankline Plant.If you haveany questions concerning this matter,please advise.Sincerely,/s/Willie Rudda In its brief Respondent relies on an assertion by Chief Steward Bur-dett in her pretrial affidavit in arguing that Cook was not elected untilthe week of January 29,1981, and that the Union's letter was actuallymailed later but predated. The record does not support that argumentAlthough some confusion does exist, the evidence is substantial that Cookwas elected steward before January 22, 1981, and I so find4Union Vice President Spann testified that Respondent Vice PresidentCaldwell asked him about Gladys Cook's election as steward around Jan-uary 21,1981. Although I credit Spann's testimony and find his testimonyreveals that Respondent knew of Cook's election around January 21, thatdetermination is not crucial to my ultimate findings here.Willie Rudd,PresidentUFWA Local 282, AFL-CIO269Franklin,alongwith VicePresidentinCharge of Pro-ductionManleyCaldwelland Personnel Manager Hou-seal, admittedthat the decisionwas madethat Respond-ent would not recognizeCookas steward.According tothe testimonyof those officials, thatdecision was neverchanged-from January27 or 28,when Franklin readtheUnion's letter,Respondentcontinued to refuse torecognizeCookas steward.When asked why Respondent refusedto recognizeCook,Franklinand Caldwell responded that they felt (1)Respondent had no contractualobligationto recognizeCook followingthe December31, 1980 expiration of thecontract with the Union;and (2)since the expired con-tract requiredthat only the steward should be recog-nized ineach department,5 they electedto continue torecognizeWillieRayborn,6 the upholsteryemployeewho servedas stewarduntil Cookwas elected.'1.The two stewardsdilemmaConcerning this issue,I notice that the Union's Janu-ary 22letter(see above)was drafted in the manner theUnion had regularly used in notifying Respondent of theelection of stewards.For example,on July 27, 1979, theUnion,by letter toFranklin fromLocal 282PresidentWillie Rudd,states:This letter is to notify you that Willie Rayborn hasbeen elected Steward in the Upholstery Line De-partment at your Frankline Plant.On June 9, 1978,Rudd wrote Franklin:Thisletter is tonotify youthat L. B. Robertson hasbeen elected Steward at your Hernando plant.Additionally, in the Union's January 22, 1981 letter re-garding the electionof Cook,Respondent was asked toadvise the Unionif theyhad any questions.Nothing wassaid to the Union in that regard until after the Uniongrieved Cook'sdischargeon February2, 1981. If Re-spondent was actually concerned withwhether Cook,the former Steward WillieRayborn, or both,were beingdesignated upholstery department steward(s),itcould8 In addition to the provision of the expired contract cited above, thatcontract contains other applicable provisions including.ARTICLE IV,Section 3.The Companyagrees to recognize thestewards and the right of the Union to select any of its members toact as stewardsARTICLE IX,Section 13.The Unionshall furnishthe Companywith the names of the department Shop Stewards,the Chief Stew-ard, and all members of the Grievance Committee within thirty (30)days from the execution of this Agreement,and shall promptlynotify the Company of any change therein.Respondent contended that the Union's January 22 letter was unclearsince it did not reflect that former Steward Willie Rayborn was being re-placed by Cook°However,in a letter dated February 5, 1981, from President FranklintoUnion President Rudd,only the expiration of the contract was ad-vanced in support of Respondent's refusal to recognize Cook as steward. 270DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhave simply called Union President Willie Rudd8 andasked that question. It did not do so.9Finally, on February 2, 1981, after Respondent toldtheUnion during a meeting regarding Cook's termina-tion that Respondent would continue to regard WillieRayborn as upholstery steward, Union Vice PresidentRobert Spann told Manley Caldwell, and subsequentlywrote Respondent, that Cook, not Rayborn, was the up-holstery steward. Caldwell continued to refuse to recog-nizeCook. As shown above, Respondent advised theUnion by the February 5 letter that it would not recog-nize Cook.' oIn disagreement with Respondent, I find the evidenceshows that no confusion existed as to which employeewas being designated as upholstery steward followingCook's election to that post.2.The expired contract problemConcerning the first of Respondent's alleged groundsfor refusing to recognize Cook, supra, that point doesnot withstand scrutiny. Respondent gave no explanationabout why the expiration of the contract justified its rec-ognition of Willie Rayborn, but did not justify the recog-nitionof another upholstery employee. Respondent ad-mittedly continued to recognize stewards. On February5, 1981, it notified the Union that it would continue torecognize those persons who were serving as stewardswhen the old contract expired. No reason was given in8During thisperiod of time Respondent and the Union were engagedin extensivecontract negotiationsNevertheless, according to the recordevidence, Respondent said nothing to the Union about its alleged confu-sion as to which upholstery employee was to serve as steward9Vice President Caldwell testified that he was informed by PersonnelManagerHouseal that Chief Steward Clara Burdett told Houseal that theUnion planned to use two stewards-presumably Cook and Rayborn-inupholsteryClaraBurdett deniedthat she ever made sucha statement toHousealor any official of Respondent Although Houseal testified, hewas not asked and did not corroborate Caldwell's testimony in thatregardCaldwell also testified that subsequent to February 2, 1981, Bur-dett told him that she was mistaken when she said the Union would usetwo stewards in upholstery Again,Burdettdenied thatsuch a statementwas made, andCaldwell was not corroborated by Houseal who was al-legedly present during that conversation I creditBurdett's denials I wasimpressedwith her demeanor On the other hand, I find thatI am unableto credit the testimony of Caldwell to the extent it conflicts with othercredited evidenceOn several occasions Caldwell's testimony conflictedwith that of several other witnesses including witnesses of RespondentFor example, I note a critical incident resulted in Caldwell's testimonyconflictingwith other witnesses including Wesley Houseal According toCaldwell, he told Cook and Robert Spann, on February 2, 1981, thatrather than continue to treat Cook as discharged, "we would treat theseemployees which would be treating them as a layoff, that we would offerthem a job." Both Cook and Spann denied that Caldwell made that state-mentAdditionally, PersonnelManagerHouseal recalled that it was notuntil afterthe February 2 meeting with Cook and Spann when Caldwelltold him that they would treat Cook as a layoffAdditionally, I find unpersuasive Caldwell's contention thatWillieRayborn continued to serve as steward following Cook's election Al-though, according to Caldwell, employee Martha Vaughn appeared withRayborn inameetingshe had withmanagementon January 23, ChiefSteward Burdett was unaware of any instance of Raybornserving assteward after Cook's election and before her terminationMoreover, evenifRayborn accompanied employee Vaughn to the January 23meeting,that fact would not justify Respondent's refusal to recognize Cook fol-lowing notice from the Union11Caldwell admitted calling Willie Rayborn into his office where heasked Rayborn if he was steward Although Rayborn admittedlearningthat he was no longer steward Caldwell told Rayborn that he wouldcontinue to recognize Raybornthe letter or on the record about why Respondent couldnot recognize newly appointed stewards. i iVice President Caldwell's testimony does reveal whatappears more in line with the true reason why Respond-ent refused to recognize Cook. Caldwell testified that itwas during a meeting he had with Alvin Franklin andWesley Houseal, around January 28, regarding the elimi-nation of jobs including the job of Gladys Cook that thequestion arose regarding Cook's position as steward.Caldwell testified that he recognized that if Cook wassteward, she would have super seniority and, since theplanwas to eliminate her position, other arrangementswould have to be made in recognition of her supersen-iorityCaldwell,Houseal, and Franklin decided at thatpoint to refuse to recognize Cook. That testimony andthe entire record make it apparent, and I find, that Re-spondent decided to refuse to recognize Cook as stewardin order to avoid extending to Cook the rights expressedin the contract's superseniority clause. Caldwell's testi-mony reveals that he felt the superseniority provisionswould force Respondent to make other arrangementsabout Cook's planned termination.B. Termination of Gladys CookOn January 30, 1981, Respondent notified three em-ployees, including Gladys Cook, that their jobs had beeneliminated and that they were being terminated.Respondent's evidence regarding the elimination ofjobs it not disputed. According to the evidence, the finaldecision was made in late January to eliminate four jobsfor business considerations. 12 During January, Respond-ent learned that orders stemming from the Dallas andAtlanta markets were slow. Respondent surveyed its op-erationsand decided on the job eliminations. GladysCook's job was that of an"in-line"inspector.Cook in-spected furniture during the production process. Howev-er,Respondent allegedly determined that the final or"end-line" inspector involved some duplication of Cook'swork. It ultimately determined that the function of "in-line" and "end-line" could be consolidated into the jobof final (end-line) inspector. On that basis, around Janu-ary 28, Respondent decided to eliminate the "in-line" in-spector job and transfer the entire function to the finalinspector position. Respondent has continued since Janu-ary 30, when its decision went into effect, to operate an"in-line"inspector.Therefore, I find nothingillegal inRespondent's action of eliminating the job formerly heldby Cook.' 31 iThe continuation of the status quo following contract expirationwould involve continuation of the established practice of recognizingnewly elected stewards and not the establishment of a new practice per-mitting Respondent to reject or delay such recognition12 The fourth job was eliminated on February 2, 198113 The General Counsel pointed to various alleged conflicts in the tes-timony of the three managing agents of Respondent and to an alleged ab-sence of documented evidence in arguing that Respondent failed to justi-fy its decisionto eliminateCook's Job Althoughconflicts in testimonyreflect on the credibility of Respondent's witnesses, I have found no con-flicts thatwould justify my discrediting the evidence supporting Re-spondent's business justificationAs to the General Counsel's argumentthat documentation is lacking, I note that Respondent's answer placed theGeneral Counsel on notice regarding its decision to eliminate jobs FromContinued FRANKLINE, INC271However, the question remains whether Respondentwas justified in dischargingCookeven though her jobwas eliminated.Cook testified that she was told of her discharge byWesleyHouseal.Cook asked for her chief steward, ClaraBurdett.During the conversation among Houseal, Cook,and Burdett,Burdett asked Houseal," .what do youmean terminating [Cook] for lack of work. Why don'tyou lay her off for lack of work." Later during that con-versation Cook asked, "Why don't you let me do some-thing else,Wes, nothing else, let me sweep the floor... " Cook testified that Houseal responded that shewas being terminated for lack of work. 14The expired collective-bargaining agreement providedin its management-rights clause that Respondent may dis-charge employees"for proper cause, or to transfer or tolay off employees because of lack of work." As shownabove, that contract also contained a super seniorityclause.Respondent offered evidence regarding only one otherjob elimination prior to January 30 Manley Caldwell tes-tified that the job formerly held by employee MaryChambers was eliminated on August 8, 1980, followingChambers'resignation.Therefore, until January 30, 1981,there was no precedent for Respondent discharging em-ployees because of the elimination of the jobs.Following Cook's discharge, Union Vice PresidentRobert Spann met with Manley Caldwell and WesleyHousealon February 2, 1981, regarding Cook's termina-tion.Cook was also present. According to Caldwell, hedecided on the basis of Spann's protest to reverse his de-cision to terminate Cook15 and the other employees,whose jobs had been eliminated.His decision was thatinstead of treating those employees as dischargees, hewould treat them as layoffs.In line with Caldwell's deci-sion,allof those employees,includingCook,were of-fered the opportunity to bump into jobs held by lesssenior employees.Ifind that Gladys Cook was discharged on January30, 1981.Ialso find that the established procedure, asevidencedby thelanguage of the expired contract, andby Respondent's belated recognition that a layoff ratherthan a discharge was the proper procedure,would havenecessitated treatingCookas subjectto layoff because ofher job elimination. 16that point the GeneralCounsel could havepursued examination of docu-ments, if questions existed as to Respondent's eliminationof jobs Againstthat background,Iwill not drawadverse inferences against Respondentbecause of any failure to supporttestimonywith documented evidence14 I credit Cook'stestimony regarding her terminationCook im-pressed me as a candidwitnessOnthe basis of my impressionof her de-meanor,and the recordas a whole,I fully credither testimony15Respondent does not contestthat Cookwas discharged on January30However, in a February3, 1981 letter fromWesleyHousealto Cook,the January30 incident was referredto as a layoff That letterinformedCook thatshe was eligiblefor any of several specified jobs that werebeing performedby less senior employeesisThe expired contract providedthatRespondent "shall have theright to temporarilylay off employeesup to one full day without regardto seniorityor stewardship " However,it is clear from the record thatCook was notbeing temporarilylaid off on January 30She was dis-charged Therefore, I find no basison which Respondent can justify useof the temporary layoff provision to eitherexcuse its actions or to miti-gate the remedy recommended belowIt is not disputedthat had Cookbeen treated as sub-ject to layoffon January30, she would havebeen eligi-ble tobumpone of theless senior employees in uphol-steryor in another department.In that regard,Respond-ent does not contend that any factors existed that wouldhave prevented Cook fromfillingone of the jobs held bya less senior employee on January30 Indeed,Respond-ent'sFebruary 3 letter to Cook advised herof severaljobs thatshe was eligibleto hold.Respondent also con-cedesthrough thetestimonyof Manley Caldwell that,but for itsrefusal to recognizeCook asa steward, itwould havebeen requiredto apply thesuper seniorityprovisionson January 30 and transferCook to anotherjob. 17In lightof the aboveand in view of my finding re-garding Respondent'smotive in refusing to recognizeCook as upholsterydepartment steward, I find that shewas discharged as a direct consequence of Respondent'seffortsto avoid recognizing her as steward.ConclusionsIn light of my findings of fact, there remains consider-ation of whether Respondent violated Section 8(a)(1),(3), and(5) by refusing to recognize Cook as upholsterysteward and by discharging her on January 30, 1981.A. The8(a)(5) contentionConcerning 8(a)(5) allegations,theBoard has longheld the general principle that established working con-ditions may not be unilaterally changed without negotiat-ing with the employees'bargaining representative eventhough the applicable collective-bargaining agreementhas expired.In considering the question of establishedworking conditions,it is proper to look to the expiredcontract-not for the purpose of considering that con-tract as a viable extended contract, but for the purposeof determining the established practice(see, for example,NLRB v. Burns Security Services,406 U.S. 272 (1972),where the Court,in consideration of a successor issue,discussed an employer'sobligation not to unilaterallychange conditions established by a collective-bargainingagreement even though the agreement had expired; seealsoWayne's Olive Knoll Farms,223 NLRB 260 (1976);Nolde Bros. v. BakeryWorkers,430 U.S. 243 (1977);Gordon L.Rayner,251 NLRB 89 (1980). Here, the Unioncontinued as bargaining representative.The parties con-tinued to negotiate during January 1981, and a newagreement was reached on February 9, 1981.In light of the above,Ihave considered the languageof the expired contract in reaching my findings. Asfound in the previous sections of this decision, Respond-ent's practice before January 21,1981,was to recognizechanges in department stewards on notice from theUnion.Prior to that date,Respondent had consistentlyacceptedwritten notice from the Union even though17Although the recordreveals thatCook shouldhave been treated asa layoff and permitted to "bump" into a job held by a less senior employ-ee regardless of her status of steward,the record shows, and I find, thaton January 28 and 30,VicePresident Caldwell thought Cook would beentitled to greater privileges if she had the right to exercise supersenior-ity (see, below,under The Remedy) 272DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthose notices were similar to the one sent by the UnionregardingCook's election.It is well recognized that employees have the right torepresentatives (stewards) designated in accord with ac-cepted practices of the exclusive collective-bargainingrepresentative.That right constitutes a working condi-tionsubject tomandatory bargaining.18Therefore,where, as here, an employer unilaterally changes suchpractices, it commitsan 8(a)(5) violation. I find that Re-spondent violated Section 8(a)(5) when it unilaterallychanged its practice during January by refusing to recog-nizeCook as upholstery steward. Moreover, I find thatthat change encompassed not only the upholstery depart-ment,but the entire bargaining unit, as evidenced by Re-spondent's February 5, 1981 letter to the Union. Thatletter stated in essence that Respondent would not recog-nizeany changes in stewards during the period after Jan-uary 1, 1981, until a new collective-bargaining agreementwas negotiated.Additionally, the facts demonstrate that prior to Janu-ary 30, 1981, it was Respondent's practice, as evidencedby themanagement-rights clause of the expired contract,to discharge employees only for cause and "to transferor to lay off employees because of lack of work." It isaxiomatic that matters of discharge and layoff constitutemandatory subjects of collectivebargaining.By unilater-ally changing that practice and discharging its employeesbecause of the elimination of their jobs on January 30,1981,Respondent unilaterally changed an establishedworking condition in violation of Section 8(a)(5) 19B. The 8(a)(3) ContentionAs shown above, I find that the testimony of VicePresidentCaldwell reveals that during a conferencearound January 28, 1981, involving Caldwell, PresidentAlvin Franklin, and Personnel Manager Houseal, the de-cision was made to refuse to recognize Gladys Cook asupholstery steward because of the belief that recognitionof Cook would necessitate other arrangements regardingher termination. Therefore, even though a previous deci-sion may or may not have been made to terminate Cook,18Respondent, in its brief, argues that the functions inherent in theunion steward provisions of the expired collective-bargaining contract,specifically the supersenionty provisions, are akin to union security andshould be open to unilateral change The record shows, however, that byits January 9, 1981 letter to the Union, Respondent agreed to the continu-ation of grievance proceedings to the point of arbitration Stewards servea crucial role in those proceedings Therefore, I see nothing herein thatwould support a finding-as Respondent argues-that we are dealingwith a uniquely union-related, not employee-related, right The right ofemployees to representation by their stewards in grievance proceedingsmay not be likened to union security The Board has consistently foundthat superseniority provisions should be granted enforcement to theextent they insure the presence of employee representatives Such rulingsdemonstrate that the essence of those provisions is the protection of em-ployee-not simply union-rightsBay Area Sealers,251 NLRB 89 (1980),Nolde Bros v Bakery Workers Local 358,430 U S 24319 In reaching the conclusion that Respondent violated Sec 8(a)(5) bydishcharging Cook and two other employees on January 30, 1 find thatRespondent's motive is irrelevant I find that Respondent violated Sec8(a)(5) even if a determination should be made at some point in these pro-ceedings that I erred in my finding that Respondent was discriminatorilymotivated in its decision to terminate Cook The fact remains that regard-less of its motive, Respondent unilaterally changed a recognized workingconditionRespondent thereon made a decision to discriminatorilydeny Cook recognition that would have, according toCaldwell's belief, necessitated offering Cook transfer orlayoff privileges.The reasoning behind Caldwell's action may have beenconvoluted.Nevertheless, Caldwell'sadmissionsclearlydemonstrate that Respondent's action in denying recog-nition of Cook as steward resulted in it proceeding to thetermination of Cook. The effect was discriminatorydenial of recognition and discharge, action that violatedSection8(a)(1) and(3) of the Act.20 The effect of illegaldiscriminationagainstan employee because that employ-ee has become aunionsteward is patently discouragingto employee involvement with a union.CONCLUSIONS OF LAW1Frankline, Inc. is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.United Furniture Workers of America, Local 282,AFL-CIO is a labor organization within the meaning ofSection 2(5) of the Act.3.Respondent, by refusing to recognize its employeeGladys Cook as steward for its employees in the uphol-stery department about January 22, 1981, has engaged inconduct violative of Section 8(a)(1), (3), and (5) of theAct. By discharging its employee Gladys Cook aboutJanuary 30, 1981, Respondent has engaged in, and is en-gaging in, unfair labor practices within the meaning ofSection 8(a)(1), (3), and (5) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it be ordered tocease anddesist therefrom and to take certain affirmativeaction necessary to effectuate the policies of the Act. AsIhave found that Respondent unlawfully dischargedGladys Cook, I shall recommend that Respondent be or-dered to offer Cook immediate and full reinstatement toher former job or, if that job no longer exists, to a sub-stantially equivalent position,without prejudice to herseniority or other rights and privileges. I shall furtherrecommend that Respondent be ordered to make GladysCook whole for any loss ofearningsshe may have suf-fered as a result of the discriminationagainst her.2120 Counsel for the General Counsel contends that Respondent's animusagainst Cook stemmed from the fact that her involvement with the Unionwas novel activity by a Caucasian The evidence reflects that Cook, whowore a union T-shirt to work for the first time on the day of her dis-charge,was the first white employee elected steward The bargainingunit is approximately 70 percent black, and all other stewards have beenblack I note also that Respondent's witnesses Franklin, Caldwell, andHouseal are all white In view of my finding above, I find it unnecessaryto decide this issue of motivation However, I credit the factualallega-tions supporting the General Counsel's argument That evidence was notrebutted21My recommendation includes an offer of reinstatement to CookHowever, I find that during a February 5, 1981 meeting that involvedPersonnelManager Houseal, Cook, and Robert Spann, Cook was pre-sented with a letter from Respondent dated February 3 By that letter,Continued FRANKLINE, INC.Cook was offered what the letter purported to be any of the several jobsto which she was entitled-t e , those jobs that were being performed byless senior employees Cook,as designated upholstery department stew-ard,was entitled to the benefit of Respondent's supersenionty practice asexpressed in its expired contract.However,neither that practice nor thelaw requires anything more than that seniority required to enable a stew-ard to continue to be employed or to have preference regarding layoffand recall in the department, and on the shift,where she is serving assteward.If,as it appears,Cook was in a position to return to work inupholstery through use of her regular seniority,itwould be improper andillegal to require anything more She should not be given seniority neces-sary to bump more senior employees in absence of necessity for suchaction.(Darrylea Cooperative,219 NLRB 656(1975);Allied Supermarkets,233 NLRB 535(1977)).However,the record reflects that the issue of Cook's reinstatement wasnot completely litigated.Although Respondent'sFebruary 3 letter toCook specifies certain jobs that were purportedly manned by less senioremployees,there was no effort to litigate whether those specified jobswere the onlyjobs available on January 30, the date of Cook's discharge.Additionally,Cook testified about the reasons why she declined Re-spondent'sFebruary 5 offer.Concerning the jobs in upholstery, Cookcomplained generally that she felt she lacked the ability to perform thosejobs without some training.Obviously,Cook should not be permitted topick and choose the choicest job under the terms of this Order withoutregard to,or in abuse of, Respondent's established practice.However,neither should Respondent be permitted to abuse its position by discri-minatorily assigning Cook to a job that requires skills beyond her abilityfor the purpose of discharging her in the near future.Despite Cook's tes-timony,Ifind the evidence is insufficient to resolve whether Cook pos-sessed the skills to perform any of the offered upholstery jobs Somethingmore than her opinion is required.Obviously,if it develops that Cook273Backpay shall be computed as showninF.W.WoolworthCo.,90 NLRB289 (1950),withinterest as shown inFlor-ida SteelCorp.,231 NLRB 651 (1977).22[Recommended Order omittedfrompublication.]lacked the ability to perform any of those jobs, an issue will arise as toher right under supersemonty to bump a senior employee.Moreover,an issue was raised,but not resolved,regarding the seniorityof Respondent's remaining inspector,Evelyn Yount.Specifically,a ques-tion was raised whether Yount resigned her employment at one point andbroke her seniority.As indicated during the hearing, I could not find thatYount had resigned on the basis of evidence of rumors and opinions. IfYount did resign,Cook may have been the senior inspector on January30. The record shows nothing more than opinion evidence on the issue ofYount's resignation from both sides, opinions that were not shown to berooted in competent knowledge of the entire incident-i e., Yount's al-leged resignation.Of course, if the evidence develops that Yount did notresign,Cook may nevertheless be entitled to bump into Yount's positionif it is found that Cook lacks the skills and ability to perform any of thejobs manned by less senior employees.Unfortunately,the current record makes resolution of the above ques-tions impossibleTherefore,further proceedings may be required to de-termine the precise nature of Cook's reinstatement and backpay rights.In making my findings regarding Respondent's offer to reinstate Cook,I specifically discredit testimony that Cook was offered reinstatement onFebruary 2. That testimony was denied by both Cook and Robert SpannIwas impressed by Cook's and Spann's demeanor, and I credit their testi-mony.22 See generallyIsis PlumbingCo., 138 NLRB 716 (1962).